FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANGEL MIGUEL MUJICA MARQUEZ,                     No. 14-72658

               Petitioner,                       Agency No. A200-157-117

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Angel Miguel Mujica Marquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order denying a continuance to obtain

counsel and file an application for cancellation of removal. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We review

de novo claims of due process violations. Sandoval-Luna v. Mukasey, 526 F.3d

1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Mujica Marquez’s request

for a third continuance for failure to show good cause. See Ahmed, 569 F.3d at

1012. In addition, because he has not established prima facie eligibility for relief,

he has not shown the prejudice required to prevail on his claim that he was

deprived of his due process right to counsel and a full and fair hearing. See

Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014); Ram v. Mukasey,

529 F.3d 1238, 1242 (9th Cir. 2008) (for an alien to go forward without counsel, an

IJ must inquire whether the alien wishes to continue unrepresented and receive a

knowing and voluntary response; if the right to counsel is not clearly waived, the IJ

must evaluate whether there is good cause to grant a continuance to find counsel).

      We need not reach Mujica Marquez’s contention regarding the BIA’s 180-

day determination because he has not otherwise established prima facie eligibility

for cancellation of removal. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED.


                                           2                                    14-72658